                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                  FLINT DIVISION

 In Re:                                             Case No. 16-30165

 Michael W. Godfrey                                 Chapter 13

 Debtor(s).                                         Judge Joel D. Applebaum

STIPULATION RESOLVING DEBTOR’S MOTION FOR AN ORDER AUTHORIZING
    THE SALE OF REAL PROPERTY LOCATED AT 3843 BROPHY, HOWELL,
                         MICHIGAN (Doc. 76)

   Now comes U.S. Bank Trust National Association, as Trustee of Tiki Series III Trust

(“Creditor”), Michael W. Godfrey (“Debtor”), by and through counsel and hereby stipulate and

agree as follows:

   1.      The property is located at 3843 Brophy, Howell, MI 48855 (Property).

   2.      The parties agree that Creditor's mortgage loan shall be paid in full at the time of

           closing, per Creditor’s payoff statement as of the date of closing.

   3.      Debtor or closing agent shall contact Creditor directly to obtain the current mortgage

           payoff balance at the time of closing.

   4.      The Trustee will be provided a copy of the executed closing statement and on receipt

           is directed to stop disbursing to any creditor shown on the closing statement as having

           been paid at closing.

   5.      The creditor shall file a satisfaction of claim within 60 days of closing.

   6.      The sale closing of Debtor's home shall take place no later than thirty (30) days from

           the date of the entry of this order.




  16-30165-jda      Doc 87      Filed 03/19/20      Entered 03/19/20 09:40:32       Page 1 of 4
    7.    The parties hereby agree to the entry of an Order granting Stipulation resolving

          Debtor’s Motion for an Order Authorizing the Sale of Real Property.

Dated: March 19, 2020                            /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (P79786)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Movant

Dated:                                           /s/Brian J. Small
                                                 Brian J. Small (P46901)
                                                 30150 Telegraph Rd., Suite 444
                                                 Bingham Farms, MI 48025
                                                 Phone: (248) 645-1700
                                                 Email: bankruptcy@thavgross.com


Dated:                                           /s/ Carl Bekofske
                                                 Carl Bekofske (P10645)
                                                 400 N. Saginaw Street, Suite 331
                                                 Flint, MI 48502
                                                 Phone: (810) 238-4675
                                                 Email: ECF@flint13.com




   16-30165-jda    Doc 87    Filed 03/19/20     Entered 03/19/20 09:40:32        Page 2 of 4
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                  FLINT DIVISION

 In Re:                                             Case No. 16-30165

 Michael W. Godfrey
                                                    Chapter 13

 Debtor(s).                                         Judge Joel D. Applebaum

  ORDER GRANTING STIPULATION RESOLVING DEBTOR’S MOTION FOR AN
  ORDER AUTHORIZING THE SALE OF REAL PROPERTY LOCATED AT 3843
               BROPHY, HOWELL, MICHIGAN (Doc. 76)

   The Court, having reviewed the Stipulation resolving Debtor’s Motion for an Order

Authorizing the Sale of Real Property as to U.S. Bank Trust National Association, as Trustee of

Tiki Series III Trust (“Creditor”) regarding the real Property located at 3843 Brophy, Howell, MI

48855 between Debtor and Creditor, the Court having been otherwise adequately and

appropriately advised:

   IT IS HEREBY ORDERED that the Stipulation resolving Debtor’s Motion for an Order

Authorizing the Sale of Real Property as to U.S. Bank Trust National Association, as Trustee of

Tiki Series III Trust ”) regarding the real Property located at 3843 Brophy, Howell, MI 48855 is

GRANTED pending compliance with the following incorporated terms:

   1.      The property is located at 3843 Brophy, Howell, MI 48855 (Property).

   2.      The parties agree that Creditor's mortgage loan shall be paid in full at the time of

           closing, per Creditor’s payoff statement as of the date of closing.

   3.      Debtor or closing agent shall contact Creditor directly to obtain the current mortgage

           payoff balance at the time of closing.




  16-30165-jda      Doc 87     Filed 03/19/20       Entered 03/19/20 09:40:32       Page 3 of 4
4.    The Trustee will be provided a copy of the executed closing statement and on receipt

      is directed to stop disbursing to any creditor shown on the closing statement as having

      been paid at closing.

5.    The creditor shall file a satisfaction of claim within 60 days of closing.

6.    The sale closing of Debtor's home shall take place no later than thirty (30) days from

      the date of the entry of this order.

7.    The parties hereby agree to the entry of an Order granting Stipulation resolving

      Debtor’s Motion for an Order Authorizing the Sale of Real Property.




16-30165-jda   Doc 87      Filed 03/19/20     Entered 03/19/20 09:40:32        Page 4 of 4
